DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was filed on the mailing date of the application on 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 4, 6 – 8 and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US Patent 10,916,199 B2.

With regards to Claim 1, Zhu discloses: A display apparatus (Title and Abstract) comprising: 
5a display panel (FIG 1, shows a display panel) comprising a pixel (PX11 - PXnm), the pixel comprising: 
a first pixel switching element (T1) comprising a control electrode (gate) connected to a first node (N1), an input electrode (source) connected to a second node (N2), and an output electrode (drain) connected to a third node (N3); 
a second pixel switching element (T2) comprising a control electrode (gate) to receive a first 10data write gate signal (Scan2), an input electrode (source) to receive a data voltage (Vdata), and an output electrode (drain) connected to the second node (N2); 

15a fourth pixel switching element (T4) comprising a control electrode (gate) to receive a data initialization gate signal (Scan1), an input electrode (source) to receive an initialization voltage (Vref1 & Vref2), and an output electrode (drain) connected to the first node (N1); and 
an organic light emitting element (OLED) to emit light based on a high power voltage (VDD), a low power voltage (VSS) and a current flowing through the first pixel switching element (T1); 
20a gate driver (Scan driver) configured to: 
output the second data write gate signal (Scan2) not having a corresponding active level (high – due to pmos TFT being used) and the data initialization gate signal (Scan1) not having a corresponding active level (high – due to pmos TFT being used) to the pixel in a holding frame (FIG 4, t1); and 
output the second data write gate signal (Scan2) having the corresponding active 25level (low – due to pmos TFT being used) and the data initialization gate signal (Scan1) not having the corresponding active level (high – due to pmos TFT being used) to the pixel in a writing compensation frame (FIG 4, t4); 
a data driver (data driver) configured to output the data voltage (Vdata) to the pixel (Column 5, lines 11 – 12); and 
an emission driver (light emitting control driver) configured to output an emission signal to the pixel (Column 5, lines 8 – 10).  

Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of T3, T4 and T7 being nmos transistors in Zhu’s invention.
The motivation for doing this would have been that would have yielded predictable results in a faster speed of transmission and less noise.

With regards to Claim 2, Zhu discloses: wherein the gate driver (Scan driver) is further configured to output the second data write gate signal (Scan2) having the corresponding active level (high – due to pmos TFT being used) and the data initialization gate signal (Scan1) having the corresponding active level (high – due to pmos TFT being used) to the 5pixel in a writing frame (FIG 4, period between t3 & t4), and wherein the writing compensation frame (t4) is immediately after the writing frame (FIG 4, period between t3 & t4).  

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US Patent 10,916,199 B2 in view of Park US Publication 2017/0069273 A1.

With regards to Claim 3, Zhu fails to disclose: wherein the data driver (data driver) is configured to output a first data voltage for a target grayscale to the pixel in the 
Park discloses: wherein the data driver (data driver) is configured to output a first data voltage for a target grayscale to the pixel in the writing frame and a 10second data voltage for the target grayscale different from the first data voltage to the pixel in the writing compensation frame (FIG 4 and Paragraph [0012 & 0063]).  
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the data driver is configured to output a first data voltage for a target grayscale to the pixel in the writing frame and a 10second data voltage for the target grayscale different from the first data voltage to the pixel in the writing compensation frame in Zhu’s invention as taught by Park’s invention.
The motivation for doing this would have been to accurately compensate for pixel degradation (Park’s invention Paragraph [0007]). 

With regards to Claim 5, Park discloses: wherein a second luminance corresponding to the second data voltage is less than a first luminance corresponding to the first data voltage (Paragraph [0019 – 0021 and 0052 – 0054]).  

Claims 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US Patent 10,916,199 B2 in view of Tsai et al., US Publication 2017/0365214 A1.

With regards to Claim 9, Zhu fails to disclose: wherein the pixel comprises a switching element of a first type and a switching element of a second type different from the first 15type.  
Tsai discloses: wherein the pixel comprises a switching element of a first type and a switching element of a second type different from the first 15type (Paragraph [0036] – teaches that the transistor can be either p-type channel transistors and n-type be made from either polysilicon channel regions or semiconducting oxide or others).  
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the pixel comprises a switching element of a first type and a switching element of a second type different from the first 15type in Zhu’s invention as taught by Tasi’s invention.
The motivation for doing this would have been that would have yielded predictable results in a faster speed of transmission and less noise.

With regards to Claim 10, Tsai discloses: wherein the switching element of the first type is a polysilicon thin film transistor, and wherein the switching element of the second type is an oxide thin film transistor (Paragraph [0036] – teaches that the transistor can be either p-type channel transistors and n-type be made from either polysilicon channel regions or semiconducting oxide or others).    

With regards to Claim 11, Tsai discloses: wherein the switching element of the first type is a P-type transistor, and wherein the switching element of the second type is an N-type transistor (Paragraph [0036] – teaches that the transistor can be either p-type 

25With regards to Claim 12, Zhu discloses: wherein the pixel further comprises: 
a fifth pixel switching element (FIG 2, T5) comprising a control electrode (gate) (gate) to receive the emission signal (EM), an input electrode (source) to receive the high power voltage (VDD), and an output electrode (drain) connected to the second node (N2), -38-1209644/411598 
a sixth pixel switching element (T6) comprising a control electrode (gate) to receive the emission signal (EM), an input electrode (source) connected to the third node (N3), and an output electrode (drain) connected to an anode electrode of the organic light emitting element (OLED); 
5a seventh pixel switching element (T7) comprising a control electrode (gate) to receive an organic light emitting element (OLED) initialization gate signal, an input electrode (source) to receive the initialization voltage (Vref2), and an output electrode (drain) connected to the anode electrode of the organic light emitting element (OLED); and 
a storage capacitor (C1) comprising a first electrode to receive the high power voltage (VDD) 10and a second electrode connected to the first node (N1), and 
wherein the organic light emitting element (OLED) comprises the anode electrode connected to the output electrode (drain) of the sixth pixel switching element (T6) and a cathode electrode to receive the low power voltage (VSS).  

15With regards to Claim 13, Tsai discloses: wherein the first pixel switching element (T1), the second pixel switching element (T2), the fifth pixel switching element (T5), and the sixth pixel switching element (T6) are the polysilicon thin film transistors  (Paragraph [0036] – teaches that the transistor can be either p-type channel transistors and n-type be made from either polysilicon channel regions or semiconducting oxide or others), and wherein the third pixel switching element (T3), the fourth pixel switching element (T4), and the seventh pixel switching element (T7) are the oxide thin film transistors (Paragraph [0036] – teaches that the transistor can be either p-type channel transistors and n-type be made from either polysilicon channel regions or semiconducting oxide or others).  

With regards to Claim 14, Tsai discloses: wherein the control electrode (gate) of the third pixel switching element (T3) is connected to the control electrode (gate) of the seventh pixel switching element (T7; FIG 5, shows this feature).  

25	With regards to Claim 15, Tsai discloses: wherein the first pixel switching element (T1), the second pixel switching element (T2), the fifth pixel switching element (T5), the sixth pixel switching element (T6), and the seventh pixel switching element (T7) are the polysilicon thin film transistors (Paragraph [0036] – teaches that the transistor can be either p-type channel transistors and n-type be made from either polysilicon channel regions or semiconducting oxide or others), and -39-1209644/411598 wherein the third pixel switching element (T3) and the fourth pixel switching element (T4) are the oxide thin film transistors (Paragraph [0036] – teaches that the transistor can be either p-type 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625